Exhibit 10.3

Form of

Amendment

of

Stock Option Agreements

This omnibus amendment (“Amendment”) is entered into and effective as of
July 20, 2006 (the “Effective Date”) by and between Novatel Wireless, Inc., a
Delaware corporation (the “Company”) and                          (“Optionee”
and, together with the Company, the “Parties”). Capitalized terms used but not
otherwise defined herein shall have the meaning to those terms assigned in the
Plan (defined below).

Recitals

WHEREAS, pursuant to Company’s 2000 Stock Incentive Plan (the “Plan”), the
Parties have entered into those certain stock option agreements as listed on
Exhibit A hereto and as currently in effect (the “Agreements”);

WHEREAS, each Agreement provides that if the Optionee’s service with or for the
Company terminates under conditions set forth therein, then the options subject
thereto shall expire on the 90th calendar day following the date of such
termination ( the “Exercise Period”); and

WHEREAS, the Parties now desire to amend the Exercise Period of each Agreement
as set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Agreement

Section 1. Each Agreement is hereby amended as follows:

 

  a. The following sentence in Section 2 is deleted in its entirety: “If your
Service terminates for any reason, other than death, Disability or Cause, as
defined below, then these Options will expire at the close of business at
Company headquarters on the 90th calendar day after your Service termination
date.”

 

  b. The following text is inserted in place of the sentence deleted in a above:

“Notwithstanding anything to the contrary in the Plan or in any equity agreement
between the Company and Optionee, in the event Optionee’s Service with or for
the Company terminates in all capacities (as an Employee, a Director, a
Non-Employee Director and as a Consultant) for any reason, so that Optionee is
not in Service to the Company in any of these capacities, and such termination
is other than for death, disability or cause (as determined by the Committee in
its reasonable discretion), then the Options shall expire at 5:00 pm (California
time) on the date that is 270th calendar day following the date of such
termination of Service in all capacities, except however if such day would occur
in the calendar year following the calendar year of the termination day plus 90
days, the Options shall expire at 5:00 pm (California time) on December 31 of
the year of the termination date. In the event that Optionee is in Service to
the Company in some or any of these capacities (as an Employee, a Director, a
Non-Employee Director or as a Consultant), then the Options shall not expire
until the Expiration Date set forth in the respective equity agreement.”



--------------------------------------------------------------------------------

Section 2. Except as specifically set forth in this Amendment, the Agreements
remain in full force and effect without modification.

Section 3. Notwithstanding anything to the contrary herein, in no event shall
the language added by this Amendment amend, alter or otherwise effect the
provisions of any Change of Control Agreement by and between Optionee and the
Company (the “CIC”) to the extent CIC remains in effect. In the event of any
conflict between the CIC and this Amendment with respect to the time period
allowed for the exercise of Options, the longer period for exercise shall
prevail and be used by the parties hereto.

Section 4. The Parties hereto understand, acknowledge and agree that upon the
Effective Date of this Amendment, all options subject to this Amendment shall
become and be treated as Non-qualified Stock Incentive Options under the
Internal Revenue Code, regardless of how such options were characterized at the
date of grant.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
July 20, 2006.

 

COMPANY

By:      Its:      OPTIONEE      



--------------------------------------------------------------------------------

Exhibit A

Stock Option Agreements for the following grants:

 

Grant Number   Grant Date